Case 1:19-md-02915-AJT-JFA Document 1930 Filed 09/07/21 Page 1 of 2 PageID# 43125




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


  IN RE: CAPITAL ONE CONSUMER                          )
  DATA SECURITY BREACH LITIGATION                      )       MDL No. I:19md2915(AJT/JFA)
                                                       )

                                               ORDER


         This matter is before the court on five motions to seal relating to motions to exclude

  portions ofthe report and testimony of Stuart E. Madnick filed by Capital One and Amazon.

  These include plaintiffs' motions to seal their oppositions(Docket nos. 1822, 1824,1834),

  Amazon's motion to seal its reply (Docket no. 1896), and Capital One's motion to seal its reply

  (Docket no. 1909). With each ofthe motions to seal, the party filing the motion submitted a

  memorandum in support, a notice offiling, and a waiver of hearing. Redacted versions ofthe

  memoranda filed by the parties have been filed on the public docket. (Docket nos. 1821, 1839,

  1905,1907). Capital One and Amazon have filed responses supporting plaintiffs' motions to

  seal. (Docket nos. 1858,1866,1859, 1867). No opposition or response has been filed by any

  other party or the public and the time for doing so has expired.

         Having reviewed the motions, memoranda,responses,and materials being sought to be

  filed xmder seal, and taking into consideration that the common law right ofaccess standard

  applies to these motions in limine,the court finds that the limited redactions to the memoranda

  and the exhibits filed under seal do contain confidential, proprietary, and security sensitive

  information and that information should remain under seal. Accordingly, it is hereby

         ORDERED that these motions to seal(Docket nos. 1822,1824, 1834, 1896, 1909)are

  granted.
Case 1:19-md-02915-AJT-JFA Document 1930 Filed 09/07/21 Page 2 of 2 PageID# 43126
